UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE JAVIER FERNANDEZ, ELVIO TORIBIO,
and ARIEL OVALLES,
19ev1862 (DLC)
Plaintiffs,
-V- : ORDER

THE CITY OF NEW YORK, NEW YORK CITY
POLICE DEPARTMENT, JAMES P. O’NEILL,
Commissioner of the New York City
Police Department, POLICE OFFICER
JOSE CEPEDA, Shield #19206, SGT.
AMADEO OKTROVA, Shield #26126, and
NEW YORK CITY POLICE OFFICERS JOHN
DOES (names and shield numbers of whom
are presentiy unknown) and other
unidentified members of THE NEW YORK
CITY POLICE DPEARMENT,

 

 

Defendants.

DENISE COTE, District Judge:

Having received the defendants’ letter of January 27, 2020,
it is hereby

ORDERED that plaintiff Elvio Toribio shall appear for his
deposition on February 4, 2020 at 10:00 a.m., at the Office of

the Corporation Counsel, 100 Church Street, New York, NY 10007.

 
Mr. Toribio is warned that failure to appear for the deposition
may result in the dismissal of his claims.

IT IS FURTHER ORDBRED that plaintiff’s counsel shall
communicate this Order to the plaintiff.

Dated: New York, New York
January 28, 2020

A eee. Le

DENISE COTE
United States District Judge

|

*

 
